DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
Response to Amendment
The Amendment filed on 07/21/2021 has been entered. Claims 17-19 and 22-40 remain pending in the application. 
Applicants amendments to the claims have overcome the rejections under 35 USC 103 as previously set forth in the Non-Final Office Action mailed on 05/25/2021. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 27, 28, 31, 32, 35, 36, 38, and 40 directed to inventions that were non-elected without traverse.  Accordingly, claims 27, 28, 31, 32, 35, 36, 38, and 40 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.

The instant claims are drawn to metal complexes that have a ligand of formula (2) that includes substituents fused to form a ring of formula (3) on a heteroaryl group CyD. A search of the prior art did not identify these compounds. 

The closest prior art corresponds to Lee et al (J. Nanoscience and Nanotechnology, 9, 7099-7103, 2009) (Lee) or Kamatani et al (US 2007/0231600) (Kamatani).

Lee teaches a compound with a ring of the instantly claimed formula (3) fused on a phenyl group as shown below. Lee teaches that the sterically hindered ligand improves lifetimes vs an unsubstituted phenyl pyridyl ligands. However, these compounds differ from the instantly claimed compounds and Lee and the prior art as whole provides no motivation for the ordinarily skilled artisan to modify such a compound to include the ring fusion on the pyridine ring of the ligand instead as instantly claimed. 

    PNG
    media_image1.png
    196
    295
    media_image1.png
    Greyscale


Kamatani teaches fused ring ligands some of which include the structures of formula (3) bound to a heteroaryl group. However, the compounds of Kamatani require additional ring fusions not within the boundaries of the instant claims. Neither Kamatani nor the prior art as a whole provide 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 17-19 and 22-26, 29-30, 33-34, 37, and 39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786